265 S.W.3d 286 (2008)
William E. McCURDY, Jr., Plaintiff/Appellant,
v.
ST. LUKE'S EPISCOPAL-PRESBYTERIAN HOSPITALS, and the Akin Family Limited Partnership, L.P., Defendants/Respondents.
No. ED 90500.
Missouri Court of Appeals, Eastern District, Division Three.
May 27, 2008.
Application for Transfer to Supreme Court Denied September 15, 2008.
Application for Transfer Denied October 28, 2008.
*287 William E. McCurdy, Jr., St. Louis, MO, for appellant.
Kenneth C. Brostron, James C. Hetlage, St. Louis, MO, for respondent, St. Luke's Episcopal-Presbyterian Hospitals.
Mark F. "Thor" Hearne II, Meghan S. Largent, St. Louis, MO, for respondent, The Akin Family Limited Partnership.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
William E. McCurdy, Jr. appeals from the trial court's grant of summary judgment in favor of St. Luke's Episcopal-Presbyterian Hospitals and the Akin Family Limited Partnership, L.P. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).